DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.

3.	Claims filed 9-28-2022.  Claims 2, 18 canceled.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5-7,10,14,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Chen 2016/0059206

Regarding claim 1, Hong discloses an air-pulse generating device (Fig 3, air pulse generating element 20, Abstract, para [22]) comprising: 
a membrane structure (Fig 3 membrane 205, [22]) and a valve structure (valves 201/202, para [23]); 
a first side wall (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and a second side wall (Fig 3, second side wall/right layers 2/3/4 closer to element A’); and 
a cover structure (Fig 3, front faceplate 206, para [22-23]),
wherein a chamber (chamber 208, para [22]) is formed between the membrane structure (205),  
the valve structure (Fig 3, 201/202, para [23]), the first side wall (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]), the second side wall (Fig 3, second side wall/right layers 2/3/4 closer to element A’) and the cover structure (Fig 3, front faceplate 206, para [22-23]),
wherein an air wave at an operating frequency is formed between the first side wall and the second side wall within the chamber (Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency is formed between the first (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22] and second side wall (Fig 3, second side wall/right layers 2/3/4 closer to element A’ within the chamber),
 wherein the air wave propagates along with a direction parallel to the membrane structure between the first side wall and the second side wall within the chamber (Fig 3, the membrane 205 move upward or move downward propagates an air wave) between the first side wall (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and the second side (Fig 3, second side wall/right layers 2/3/4 closer to element A’) wall within the chamber, where the direction between the walls is parallel; 
wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening (the membrane 205 move upward or move downward, the valves to perform an open and close movement form opening, para [23-25]),
the at least one opening connects air inside the chamber with air outside the chamber (Fig 3, openings 211/212/213/214, para [23]);
 wherein the open-and-close movement is synchronous with the operating frequency (para [25] discloses the membrane 205 is controlled in response to a membrane driving voltage to either move up or move downward.  The valve control signals G and H are configured to control the valves 201-204 to perform an open-and-closes movement, and the membrane driving voltage is configured to drive the membrane to perform an up-and-down movement.  Para [26-27] discloses a pulse cycle 114a begins at a status of G=1 and H=0.  If the membrane driving voltage drives the membrane 205 move upward during the pulse cycle 11a and if the membrane driving voltage drives the membrane 205 to move downward during the pulse cycle 114a and if the membrane driving voltage drives the membrane 205 to move downward during the pulse cycle 114a; Fig 5 discloses the hexagons within the timing diagram of the valve control signals G, H represents that the corresponding valves is opened, i.e. G=1 or H=1, and straight lines within the timing diaphragm of the valve control signals G, H represents that the corresponding valves is closed, i.e. G=0 or H=0.  The valve control signals G, H and the membrane driving voltage V.sub. MBN are mutually synchronized);
Hong discloses wherein an air wave at an operating frequency is formed between the first side wall and the second side wall within the chamber (Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency is formed between the first (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and second side wall (Fig 3, second side wall/right layers 2/3/4 closer to element A’ within the chamber),
Hong does not disclose wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave.
Chen teaches wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave (Chen teaches the standing wave in Fig 4, a multiple of a half wavelength standing wave 470, para [42]).
The standing wave of Chen propagates along with a direction parallel to the membrane of Hong, where the membrane 205 of Hong between the first sidewall (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and the second sidewall (Fig 3, second side wall/right layers 2/3/4 closer to element A’ within the chamber) corresponding to Hong’s Fig 3.  The standing wave produces the air wave when the membrane vibrates.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave in Hong’s invention as taught by Chen, in order to implement the resonance using the standing wave in Hong’s air cavity for the purpose of concentrating particulate matter may be separated from the fluid/air stream, see Chen’s para [4] and wherein Chen’s para [32] teaches using a resonance structure that allows half-wave resonance collects particles at the mid-point of the fluid/air cavity.
Regarding claim 5, Hong discloses the air-pulse generating device of claim 1, wherein the valve structure comprises a valve portion (Fig 3, valves 201/202, para [23]); 
the valve portion is configured to be actuated to form an opening of the at least one opening on a location (Fig 3 shows valves 201/202 perform an open and close movement, para [22-25]), so as to function as a valve; 
the valve is opened when an air pressure on the location within the chamber is greater than a certain pressure (Fig 3, para [25] discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased);
 the valve is closed when the air pressure on the location within the chamber is less than the certain pressure (Fig 3, para [25] discloses when the membrane 205 moves downward, the instantaneous front air pressure of the front sub-chamber 208_f is decreased).
Regarding claim 6, Hong discloses the air-pulse generating device of claim 5, wherein the valve portion forms the opening in a plurality of valve opening intervals 
(Fig 5, para [25-27, 30-31] discloses G=1 or H=1 is when the valve is opened and G=0 or H=0 is when the valve is closed; Fig 5, a pulse cycle 114a begins at a status of G=1 and H=0, if the membrane 205 moves upward from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated.  If the membrane moves downward from front to back, the air is pulled from the front environment to the front sub-chamber 208_f through the opening 211 and pushed from the back sub-chamber 208_b to the back environment through the opening 214, and therefore a negative air pulse is generated);
 the air pressure on the location is greater than the certain pressure in a plurality of over-pressure intervals (para [25] discloses when the membrane moves upward and an instantaneous front air pressure of the front sub-chamber 208_f is increased; when the membrane moves upward from the back to front , therefore the air pressure is greater than certain air pressure);
the plurality of valve opening intervals and the plurality of over-pressure intervals are temporally aligned or overlapped (when the valves are opened at the same time, the pressure overlapped).
Regarding claim 7, Hong discloses the air-pulse generating device of claim 1, wherein the valve structure comprises a first valve portion (Fig 3, valve 201) and a second valve portion (Fig 3, valve 202, para [23]); 
the first valve portion forms a first opening on a first location in a plurality first valve opening intervals; 
(Fig 5, para [26-27] discloses G=1 or H=1 is when the valve is opened and G=0 or H=0 is when the valve is closed;
Para [23] discloses the valve 201 is controlled in response to a valve control signal G to move upward to seal the openings 211, Fig 5, a pulse cycle 114a begins at a status of G=1 and H=0, if the membrane 205 moves upward from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated);
the second valve portion forms a second opening on a second location in a plurality second valve opening intervals; 
(the valves 202 is controlled in response to a valve control signal H to move downward to seal the openings 212; If the membrane moves downward from front to back, the air is pulled from the front environment to the front sub-chamber  208_f through the opening 211 and pushed from the back sub-chamber 208_b to the back environment through the opening 214, and therefore a negative achieve pulse is generated, para [26-27]);
a first air pressure on the first location is greater than a certain pressure in a plurality of first over-pressure intervals (when the membrane moves upward, and instantaneous front air pressure of the front sub-chamber 209_f is increased, para [25]);
a second air pressure on the second location is greater than the certain pressure in a plurality of second over-pressure intervals (when the membrane 205 moves downward, the instantaneous front air pressure of the front sub-chamber 208_f is decreased and the instantaneous back air pressure of the back sub-chamber 208_b is increased, para [25]);
 the plurality of first valve opening intervals and the plurality of first over-pressure intervals are aligned or overlapped the plurality of second valve opening intervals (when the valves are opened at the same time, the pressure overlapped) and
 the plurality of second over-pressure intervals are aligned or overlapped (when the valves are opened at the same time, the pressure overlapped).
Regarding claim 10, Hong discloses the air-pulse generating device of claim 1, wherein the valve structure is configured to be actuated to form a temporarily formed opening (Fig 5, para [26-27] discloses G=1 or H=1 is when the valve is opened).
	Regarding claim 14, Hong discloses the air-pulse generating device of claim 1, wherein the air-pulse generating device produces sound without back enclosure (Fig 3 shows the membrane 205 produces and the valve 202 moves downward to seal the openings 212 without back enclosure that cover the opening 212).
Regarding claim 17, Hong discloses a sound producing method, applied in an air-pulse generating device (air pulse generating element 20, Fig 3, Abstract, para [22]) comprising
 a first side wall (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and 
 a second side wall (Fig 3, a second side wall/right layers 2/3/4 closer to element A’) the method comprising: 
wherein the air wave vibrates at an operating frequency (operating frequency is from 20Hz to 20KHz, para [3]), and 
the chamber (Fig 3 chambers 280_f and 208_b, para [22, 25]) is formed within the air-pulse generating device (an air pulse generating element 20, para [22]); and
 forming an at least one opening (Fig 3 openings 211/212, para [23]) on the air-pulse generating device at an opening frequency,
 wherein the at least one opening (Fig 3, openings 211/212, para [23]) connects air inside the chamber (chambers 208_f and 208_b) with air outside the chamber (Fig 3 shows);
 wherein the opening frequency is synchronous with the operating frequency (para [25-27] discloses the membrane 205 is controlled in response to a membrane driving voltage to either move upward or move downward.  The valve control signals G and H are configured to control the valves 201-204 to perform an open and closes movement, and the membrane driving voltage is configured  to drive the membrane to perform an up-and -down movement.  Para [26] and Fig 5 discloses the hexagons within the timing diaphragm of the valve controls signals G, H represents that the corresponding valves is opened, i.e.,
 G=1 or H=1, and straight lines within the timing diagram of the valve control signals G, H represents that the corresponding valves is closed, i.e., G=0 or H=0.  The valve control signals G, H and the membrane driving voltage V. sub. MBN are mutually synchronized).

wherein the air wave propagates along with a direction parallel to the membrane structure between the first side wall and the second side wall within the chamber
 (Fig 3, the membrane 205 move upward or move downward produces an air wave at an operating frequency is formed between the first (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and second side wall (Fig 3, second side wall/right layers 2/3/4 closer to element A’ within the chamber).

	Hong does not discloses wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave. 
	Chen teaches wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave (Chen teaches the standing wave in Fig 4, a multiple of a half wavelength standing wave 470, para [42]).
The standing wave of Chen propagates along with a direction parallel to the membrane of Hong, where the membrane 205 of Hong between the first sidewall (Fig 3, a first side wall/left layers 2/3/4 closer to element A, para [22]) and the second sidewall (Fig 3, second side wall/right layers 2/3/4 closer to element A’ within the chamber) correspond to Hong’s Fig 3.  The standing wave produces the air wave when the membrane vibrates.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave in Hong’s invention as taught by Chen, in order to implement the resonance using the standing wave in Hong’s air cavity for the purpose of concentrating particulate matter may be separated from the fluid/air stream, see Chen’s para [4] and wherein Chen’s para [32] teaches using a resonance structure that allows half-wave resonance collects particles at the mid-point of the fluid/air cavity.
Regarding claim 19, Hong discloses the sound producing method of claim 17, wherein the air-pulse generating device comprises a valve structure (Fig 3, valves 201/202, para [23]),
 the valve structure comprises a valve portion (Fig 3, valves 201/202, para [23]),
the valve portion is configured to be actuated to form an opening of the at least one opening (Fig 3 shows valves 201/202 perform an open and close movement, para [22-25]) on a location so as to function as a valve, and the step of forming the at least one opening comprises: 
actuating the valve portion such that the valve is opened when an air pressure on the location within the chamber is greater than a certain pressure (Fig 3, para [25] discloses when the membrane 205 moves upward, an instantaneous front air pressure of the front sub-chamber 208_f is increased); 
keeping the valve closed when the air pressure on the location within the chamber is less than the certain pressure (Fig 3, para [25] discloses when the membrane 205 moves downward, the instantaneous front air pressure of the front sub-chamber 208_f is decreased).
Regarding claim 20, Hong discloses the sound producing method of claim 19, wherein the air pressure on the location is greater than the certain pressure in a plurality of over-pressure intervals (when the membrane moves upward from back to front, therefore the air pressure is greater than the certain pressure), and
 the step of forming the at least one opening comprises: forming the opening, via the valve portion, in a plurality of valve opening intervals (Fig 5, para [23, 26-27] discloses G=1 or H=1 is when the valve is opened and G=0 or H=0 is when the valve is closed);
wherein the plurality of valve opening intervals and the plurality of over-pressure intervals are temporally aligned or overlapped (when the valves are opened at the same time, the pressure overlapped).
Regarding claim 21, Hong discloses the sound producing method of claim 17, wherein the step of forming the at least one opening comprises: 
forming a first opening on a first location in a plurality first valve opening intervals; 
(Fig 5, para [26-27] discloses G=1 or H=1 is when the valve is opened  and G=0 or H=0 is when the valve is closed;
Para [23] discloses the valve 201 is controlled in response to a valve control signal G to move upward to seal the opening 211, Fig 5, a pulse cycle 114a beings at a status of G=1 and H=0.  If the membrane 205 moves upward and from back to front, the air is pushed from the front sub-chamber 208_f to a front through the opening 214; therefore, a positive air pulse in a back to front direction is generated);
forming a second opening on a second location in a plurality second valve opening intervals;
(the valve 202 is controlled in response to a valve control signal H to move downward to seal the opening 212.  If the membrane moves downward from front to back, the air is pulled from the front environment to the front sub-chamber 208_f through the opening 211 and pushed from the back sub-chamber 208_b to the back environment through the opening 214, and therefore, a negative air pulse is generated, para [26-27]);
 wherein a first air pressure on the first location is greater than a certain pressure in a plurality of first over-pressure intervals (when the membrane moves upward, and instantaneous front air pressure of the front sub-chamber 208_f is increased, para [25]);
wherein a second air pressure on the second location is greater than the certain pressure in a plurality of second over-pressure intervals (when the membrane 205 moves downward, the instantaneous front air pressure of the front sub-chamber 208_f is decreased and the instantaneous back air pressure of the back sub-chamber 208_b is increased, para [25]);
 wherein the plurality of first valve opening intervals and the plurality of first over-pressure intervals are aligned or overlapped (when the valves are opened at the same time, the pressure overlapped);
 wherein the plurality of second valve opening intervals and the plurality of second over-pressure intervals are aligned or overlapped (when the valves are opened at the same time, the pressure overlapped).
6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Chen 2016/0059206 further in view of Croft III 2014/0341394

Regarding claim 3, Hong as modified by Chen does not teach the claimed limitation of claims 3-4.
Regarding claim 3, Croft III teaches the claimed limitation of claim 3, wherein the distance between the first side wall and the second side wall is a half wavelength corresponding to the air wave (a resonant chamber enclosure 12h with wave-resonant air column chamber 17, a transducer 18 including vibrate diaphragm 64.  This enclosure creates multiple resonant chamber wave based tuning at approximately quarter wavelength, Fig 13, para [129]), and
 the membrane structure produces the air wave to have a 1st  harmonic resonance (Fig 16A shows harmonics generator produces harmonic series 74 in frequency range 39, including harmonics 74a, 74b, 74c, 74d representing more or less includes harmonics as they may be even or odd harmonics or a mix of both and may be carried up to a higher harmonic count or limited to just the lower harmonics first, second, third, and may be attenuated with each increasing harmonic number, para [151]). 
The standing wave produces the air wave when the membrane vibrates.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen’s invention with a harmonic generator as taught by Croft III’s invention in order to maintain a perception of tonal quality and increasing low frequency capability while minimizing audible overload distortion.  See Croft III’s abstract.
Regarding claim 4, Croft III teaches the claimed limitation of claim 4, wherein the distance between the first side wall and the second side wall is a wavelength corresponding to the air wave (para [30] teaches resonant chamber or wave resonant, air column wavelength), and
 the membrane structure produces the air wave to have a 2nd  harmonic resonance (Fig 16A shows harmonics generator produces harmonic series 74 in frequency range 39, including harmonics 74a, 74b, 74c, 74d representing more or less includes harmonics as they may be even or odd harmonics or a mix of both and may be carried up to a higher harmonic count or limited to just the lower harmonics first, second, third, and may be attenuated with each increasing harmonic number, para [151]).
 The standing wave produces the air wave when the membrane vibrates.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen’s invention with a harmonic generator as taught by Croft III’s invention in order to maintain a perception of tonal quality and increasing low frequency capability while minimizing audible overload distortion.  See Croft III’s abstract.

7.	Claims 8-9, 11-12, 15-16, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Chen 2016/0059206 further in view of Barzen 2017/0041708

Regarding claim 8, Hong as modified by Chen does not teach the claimed limitation of claim 8.
Barzen teaches the claimed limitation of claim 8, wherein the air-pulse generating device produces an acoustic sound (para [82] teaches pumping speaker system 350 may include various micro-speakers that are tune to produce acoustic signal in different frequency ranges for better performance);
 the acoustic sound has a first energy on a first frequency band  (a first frequency is above 100KHz, para [87])and
 a second energy on a second frequency band (a second frequency is below 23KHz, para [87]); 
the first frequency band overlaps with an audible frequency band (the first frequency is above 100KHz, para [87] and audible range is about 20Hz to 22KHz, para [36]; the first frequency band which is overlapped with an audible frequency band);
 the second frequency band centered at twice of the operating frequency (the second frequency is below 23KHz and operate frequency band is 20Hz. Therefore, the second frequency band centered at twice of the operating frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen’s invention as taught by Barzen for providing the speaker that tuned to produce acoustic signal with different frequency ranges for better performance.  See Barzen’s para [82].
Regarding claim 9, Hong as modified by Chen does not teach the claimed limitation of claim 9.
Barzen teaches the claimed limitation of claim 9, wherein the first energy on the first frequency band is twice of the second energy on the second frequency band (para [87] teaches the first frequency is above 100Khz, the second frequency is below 23KHz, therefore, the first frequency band which is twice of the second energy on the second frequency band). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen’s invention as taught by Barzen, for providing the speaker that tuned to produce acoustic signal with different frequency ranges for better performance.  See Barzen’s para [82].
Regarding claim 11, Hong as modified by Chen does not teach the claimed limitation of claim 11.
 Barzen teaches the claimed limitation of claim 11, wherein the temporarily formed valve opening is formed periodically (Figs 8b/8c/8f teaches the valve automatically opens when the large pressure between pressure P1 and pressure P2, para [72-73]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen’s invention as taught by Barzen in order to generate pressure oscillations in the audible frequency range.  See Barzen’s para [25].
Regarding claim 12, Hong as modified by Chen does not teach the claimed limitation of claim 12.
Brazen teaches the air-pulse generating device of claim 1, wherein for an air movement application, the operating frequency is less than half of a chamber resonance frequency to increase a conversion rate of membrane movement into airflow
(para [34] teaches operating frequency is audible frequency may be adjusted; para [38] teaches ASIC 104 may control elements of micro-speaker 102 in order to adjust the resonant frequency to match frequency for carrier signal);
the chamber resonance frequency is a function of the distance between the first side wall and the second side wall of the cover structure (Fig 3b, membrane 114 and upper/lower backplate is between the first side wall and the second side wall/left and right structure material 120, para [39, 45]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen as taught by Barzen that structure material 120 is formed and patterned in multiple depositions to produce structure layers for supporting membrane and backplate.  See Barzen’s para [41].
Regarding claim 15, Hong as modified by Chen does not teach the air-pulse generating device of claim 1, wherein the operating frequency is synchronous with a resonance frequency of the membrane structure or the valve structure.
Barzen teaches in para [62] resonance frequency of member 172; examiner takes the official notice, the speaker drives in audio frequency would produce operating frequency use to drive the speaker.  It would have been obvious the operating frequency is synchronous with a resonance frequency of the membrane structure.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen as taught by Barzen that micro-speaker are tuned to produce acoustic signals in different frequency ranges with better performance.  See Barzen’s para [82].
Regarding claim 16, Hong as modified by Chen does not teach the air-pulse generating device of claim 1, wherein a ratio of the operating frequency to a resonance frequency of the membrane structure or the valve structure is greater than 2/3. 
Barzen teaches in para [63] resonance frequency of member 172; examiner takes official notice, that the speaker drives in audio frequency would produces operating frequency use to drive the speaker.  It would obvious that a ratio of the operating frequency to a resonance frequency of the membrane structure is greater than 2/3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen as taught by Barzen for the same motivation as stated in claim 15 above.
Regarding claim 22, Hong as modified by Chen does not teach the claimed limitation of claim 22.
Barzen teaches the claimed limitation of claim 22, the sound producing method comprising: producing, by the air-pulse generating device, an acoustic sound (para [82] teaches pumping speaker system 350 may include various micro-speaker that are tune to produce acoustic signal in different frequency ranges for better performance); 
wherein the acoustic sound has a first energy on a first frequency band (a first frequency band is above 100KHz, para [87]) and
 a second energy on a second frequency band (a second frequency is below 23KHz, para [87] ; 
wherein the first frequency band overlaps with an audible frequency band (the first frequency is above 100KHz, para [87] and audible frequency range is about 20Khz to 22Khz); 
wherein the second frequency band centered at twice of the operating frequency (the second frequency is below 23KHz and operate frequency band is 20Khz.  Therefore, the second frequency band centered at twice of the operating frequency). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen as taught by Barzen that micro-speaker are tuned to produce acoustic signals in different frequency ranges with better performance.  See Barzen’s para [82].
Regarding claim 23, Hong as modified by Chen does not teach the claimed limitation of claim 23.
Barzen teaches the claimed limitation of claim 23,  wherein the first energy on the first frequency band is twice of the second energy on the second frequency band (para [87] teaches the first frequency is above 100KHz, the second frequency is below 23KHz; therefore, the first frequency band which is twice of the second frequency the second energy on the second frequency band).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Chen as taught by Barzen that micro-speaker are tuned to produce acoustic signals in different frequency ranges with better performance.  See Barzen’s para [82].

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Chen 2016/0059206 further in view of Jenkins 2014/0084396

Regarding claim 13, Hong as modified by Chen does not teach the claimed limitation of claim 13.
Jenkins teaches the claimed limitation of claim 13, wherein the cover structure is made of heat conducting material for heat dissipation (Figs 14a/14d cover 1401/1407 is metallic comprises a conductive layer and/or insulating layer, para [168, 171]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong and Chen’s invention as taught by Jenkins that the cover 1404 is metallic or itself comprises conductive layer the cover may be electrically couple to the conductive layer of the substrate, e.g. so that the housing provides shielding for electromagnetic interference (EMI).
9.	Claims 24-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Kobo 2019/0020944

Regarding claim 24, Hong discloses an air-pulse generating device configured to produce sound (air pulse generating element 20, Fig 3, Abstract, para [22]), comprising: a chamber (Fig 3, chamber 208, para [22];
 a modulation means (Fig 3, a membrane 205, para [22]), configured to generate an amplitude-modulated ultrasonic wave within the chamber (Fig 3, chamber 208); and 
a demodulation means (Fig 3, a valve structure 201/202, para [23-24]), configured to produce a plurality of ultrasonic pulses according to the amplitude-modulated ultrasonic wave within the chamber (Fig 3, chamber 208, para [22]); 
wherein an amplitude of the amplitude-modulated ultrasonic wave is generated according to an input signal (Para [27] discloses the membrane driving voltage V.sub.MBN is the input signal);
 wherein the plurality ultrasonic pulses is corresponding to the input signal (Para [27] discloses the input signal/driving V.sub.MBN is corresponding to the pulse cycles 114a/114b).
Hong discloses an air-pulse generating device configured to produce sound, a modulation means (Fig 3, a membrane 205, para [22]) and a demodulation means (Fig 3, a valve structure 201/202, para [23-24]).
Hong does not clearly discloses modulation means configured to generate an amplitude-modulated ultrasonic wave, demodulation means configured to produce a plurality ultrasonic pulses according to the amplitude-modulated ultrasonic wave.
Kobo teaches a speaker apparatus 1 is connected with an external device 60, vibrates the panel 10 on the basis of a sound signal Ss input from the external device 60 and generates ultrasonic waves according to a carrier wave Sc modulated by the sound signal Ss, para [56-57], Figs 4-5, para [36, 67-68] teaches  a sound wave of audible frequency band is generated by a natural demodulation caused by non-linear distortion of the ultrasonic waves.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Kubo, which make the speaker apparatus thinner and reduce the cost.  See Kubo’s para [100-101].

Regarding claims 25-26, Hong does not teach the claimed limitation of claims 25-26.
Regarding claim 25, Kubo teaches the air-pulse generating device of claim 24, wherein the modulation means is configured to form an air wave within the chamber as the amplitude-modulated ultrasonic wave (Fig 5, para [62-63] teaches the carrier wave generating unit 22 generates the carrier wave Sc and outputs the generated carrier wave Sc to the modulation unit 23.  The carrier wave Sc is sine-wave signal of the ultrasonic band, causes the panel 10 to generate standing wave, and has a frequency for forming the striped vibration region As).
wherein the demodulation means operates at a location corresponding to a peak pressure of the air wave. (Fig 5 shows antinode parts of the standing wave W, see para [65-68].  An antinode is the location where constructive interference of the incoming and reflected waves creates the maximum/peak amplitude of the wave. The standing wave produces the air wave when the membrane vibrates). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Kubo, which makes the speaker apparatus thinner and reduce the cost.  See Kubo’s para [100-101].
Regarding claim 26, Kubo teaches air-pulse generating device of claim 24, wherein the modulation means is configured to form an air wave within the chamber as the amplitude-modulated ultrasonic wave (para [62-63] teaches the carrier wave generating unit 22 generates the carrier wave Sc and outputs the generated carrier wave Sc to the modulation unit 23.  The carrier wave Sc is a sine-wave signal of the ultrasonic band, causes the panel 10 generate a standing wave, and has a frequency for forming the striped vibration region As),
 wherein the demodulation means is configured to form an opening at a location corresponding to a peak pressure of the air wave (Fig 5 shows antinode parts of the standing wave W, see para [65-68].  An antinode is the location where constructive interference of the incoming and reflected waves creates the maximum/peak amplitude of the wave. The standing wave produces the air wave when the membrane vibrates). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Kubo, which makes the speaker apparatus thinner and reduce the cost.  See Kubo’s para [100-101].
Regarding claim 29, Hong discloses a sound producing method, applied in an air-pulse 20 generating device (air pulse generating element 20, Fig 3, Abstract, para [22]) comprising a chamber (chamber 208), 
the method comprising: forming an amplitude-modulated ultrasonic wave within the chamber (Para [27] discloses the input signal/driving V.ub.MBN is corresponding to the pulse to the pulse cycles 114a/114b); 
producing a plurality of ultrasonic pulses according to the amplitude-modulated ultrasonic wave within the chamber (Para [27] discloses the input signal/driving V.sub.MBN is corresponding to the pulse cycles 114a/114b); 
wherein an amplitude of the amplitude-modulated ultrasonic wave is generated according to an input signal (Para [27] discloses the membrane driving voltage V.sub.MBN is the input signal);
 wherein the plurality ultrasonic pulses is corresponding to the input signal (Para [27] discloses the input signal/driving V.sub.MBN is corresponding to the pulses cycles 114a/114b).
Hong discloses an air-pulse generating device configured to produce sound, a modulation (Fig 3, a membrane 205, para [22], and a demodulation (Fig 3, a valves structure 201/202, para [23-24]).
Hong does not disclose forming an amplitude-modulated ultrasonic wave within the chamber.
Kubo teaches a speaker apparatus 1 is connected with an external device 60, vibrates the panel 10 on the basis of a sound signal Ss input from the external device 60 and generates ultrasonic waves according to a carrier wave Sc modulated by the sound signal Ss, para [56-57], Figs 4-5.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Kubo, which makes the speaker apparatus thinner and reduce the cost.  See Kubo’s para [100-101].
Regarding claim 30, Hong does not disclose the claimed limitation of claim 30.
Kubo teaches the claimed limitation of claim 30, the sound producing method comprising: forming an air wave within the chamber as the amplitude-modulated ultrasonic wave (para [62-63] teaches the carrier wave generating unit 22 generates the carrier wave Sc and output the generated carrier wave Sc to the modulation unit 23.  The carrier wave Sc is a sine-wave signal of the ultrasonic band, causes the panel 10 to generate an air wave, and has a frequency for forming the striped vibration region As); and 
forming an opening at a location corresponding to a peak pressure of the air wave (Fig 5 shows antinode parts of the standing wave W, para [65-68].  An antinode is the location where constructive interference of the incoming and reflected waves creates the maximum/peak amplitude of the wave. The standing wave produces the air wave when the membrane vibrates). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as taught by Kubo, which makes the speaker apparatus thinner and reduce the cost.  See Kubo’s para [100-101].
10.	Claims 27-28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong 2019/0238974 in view of Kobo 2019/0020944 further in view of Matsuzaki 5,611,406

Regarding claim 27, Hong as modified by Kubo does not teach the claimed limitation of claim 27.
Matsuzaki teaches the claimed limitation of claim 27, wherein the demodulation means operates synchronously with an operating frequency of the modulation means (Col 4 lines 40 – 65 teaches FM, frequency modulation wave carrying the synchronizing pulse signal arrives at the tracking device 2 shown in Fig 3, it is received by the receiving antenna 21, and a demodulated signal obtained when the FM wave is demodulated by the receiver 201 is affected due to multipath and contains noise components other than the square wave synchronizing pulse signal.  Since the buildup edge of the synchronizing pulse signal constitutes a reference for time measurement of an ultrasonic pulse, the FM wave need to be demodulated so as to become a signal having S wave form which is the same as that of the transmitted square wave synchronizing pulse signal).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Kubo as taught by Matsuzaki, the configuration prevents collision between the guiding device and the tracking device.  See Matsuzaki’s abstract.
Regarding claim 28, Hong as modified by Kubo does not teach the claimed limitation of claim 28.
Matsuzaki teaches the claimed limitation of claim 28, wherein the demodulation means is configured to form an opening synchronously with an operating frequency of the modulation means (Col 4 lines 40 – 65 teaches FM, frequency modulation wave carrying the synchronizing pulse signal arrives at the tracking device 2 shown in Fig 3, it is received by the receiving antenna 21, and a demodulated signal obtained when the FM wave is demodulated by the receiver 201 is affected due to multipath and contains noise components other than the square wave synchronizing pulse signal.  Since the buildup edge of the synchronizing pulse signal constitutes a reference for time measurement of an ultrasonic pulse, the FM wave need to be demodulated so as to become a signal having S wave form which is the same as that of the transmitted square wave synchronizing pulse signal).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hong’s invention as modified by Kubo as taught by Matsuzaki, the configuration prevents collision between the guiding device and the tracking device.  See Matsuzaki’s abstract.
Regarding claim 31, Hong as modified by Kubo does not teach the claimed limitation of claim 31.
 Matsuzaki teaches the sound producing method of claim 29, comprising: forming an opening synchronously with an operating frequency of the amplitude-modulated ultrasonic wave. 
(para [10, 21-22) Fig 2 teaches a synchronizing pulse signal generating circuit for generating a synchronizing pulse signal 13 of low frequency for synchronizing timings when ultrasonic signal 16 are transmitted, reference numeral 102 a transmitter employing a frequency modulating system for modulating the frequency of synchronizing pulse signal 13 for transmissions, reference numeral 11 is an antenna for transmitting an FM wave (a frequency modulated wave), reference numeral 103 a frequency driving circuit for dividing the frequency of the synchronizing pulse signal 13 into two generation of an ultrasonic transmission timing signal 15, reference numeral 104 a burst generating circuit for setting oscillated frequency and radiation continuation time for an ultrasonic wave, reference numeral 105 a driving circuit for driving the ultrasonic transmission oscillator, and reference numeral 12 and ultrasonic transmitting oscillator for transforming an ultrasonic burst signal 16 into an ultrasonic wave for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify Hong’s invention as modified by Kubo as taught by Matsuzaki, the configured prevents collision between the guiding device and the tracking device, see Matsuzaki’s abstract.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19-20 of copending Application No. 17/553808.   This is a provisional nonstatutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application 17/553806
Application 17/553808
Claim 1.  An air-pulse generating device, comprising: a membrane structure and a valve structure;
a first side wall and a second side wall; and
a cover structure, wherein a chamber is formed between the membrane structure,
the valve structure, the first side wall, the second side wall and the cover structure;
                 wherein an air wave at an operating frequency is formed between the first side wall and the second side wall within the chamber;
                  wherein the air wave propagates along with a direction parallel to the membrane structure between the first side wall and the second side wall within the chamber;
                    wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening,
                   the at least one opening connects air inside the chamber with air outside the chamber;
wherein the open-and-close movement is synchronous with the operating frequency;
                   wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave.

Claim 1.  An air-pulse generating device, comprising:
 a membrane structure and a valve structure formed in a first layer; a cover structure,
 wherein a chamber is formed between the membrane structure, the valve structure and the cover structure;
 wherein an air wave vibrating at an operating frequency is formed within the chamber; 
                   wherein the valve structure is configured to be actuated to perform an open-and-close movement to form at least one opening on the first layer, 
                the at least one opening connects air inside the chamber with air outside the chamber; 
                wherein the open-and-close movement is synchronous with the operating frequency; 
                wherein the at least one opening is formed spatially on the first layer at a location where a peak of the air wave is achieved. 

Claim 17.  A sound producing method, applied in an air-pulse generating device comprising a first side wall and a second side wall, the method comprising:
 forming an air wave propagating along with a direction parallel to the membrane structure between the first side wall and the second side wall
within a chamber,
                    wherein the air wave vibrates at an operating frequency, and the chamber is formed within the air-pulse generating device; and 
   forming an at least one opening on the air-pulse generating device at an operating
frequency, 
wherein the at least one opening connects air inside the chamber with air outside the chamber;
wherein the opening frequency is synchronous with the operating frequency;           
wherein a distance between the first side wall and the second side wall is a multiple of a half wavelength corresponding to the operating frequency of the air wave.





Claim 19.  A sound producing method, applied in an air-pulse generating device comprising 
a membrane structure and a valve structure formed
in a first layer, the method comprising: 
            forming an air wave within a chamber, wherein the air wave vibrates at an operating frequency, and the chamber is formed within the air-pulse generating device; and
forming at least one opening on the first layer of the air-pulse generating device  spatially on the first layer at a location where a peak of the air wave is achieved and at an opening frequency, wherein the at least one opening connects air inside the chamber with air outside the chamber; 
wherein the opening frequency is synchronous with the operating frequency.















Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653